           Case 1:19-cr-00580-LTS Document 46
                                           45 Filed 01/13/21
                                                    01/12/21 Page 1 of 1

Law Office of Meredith S. Heller PLLC                                99 Park Avenue, Penthouse Suite
www.mshellerlaw.com                                                              New York, NY 10016
                                                                               Phone: (646) 661-1808
                                                                                  Fax: (646) 661-1746
                                                                          msheller@mshellerlaw.com




January 12, 2021

VIA ECF                                                  MEMO ENDORSED
Honorable Laura Taylor Swain
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

RE:     United States v. Winston Anthony Rose
        19-cr-580 (LTS)

Dear Judge Swain,

       This letter is submitted on behalf of my client Winston Anthony Rose. Per
communication with both Chambers and the government at the end of last week, it is respectfully
requested that Mr. Rose’s sentencing, currently scheduled for Tuesday, January 19th, be
adjourned for 60 days, until March 22, 2021. Since Mr. Rose has not yet appeared before your
Honor, he would like to appear in-person. The government, by A.U.S.A. Daniel G. Nessim, does
not oppose this request.

Respectfully Submitted,                               The request is granted. The sentencing is adjourned
                                                      to March 23, 2021, at 2:00 p.m. in Courtroom 17C.
                                                      DE# 45 resolved.
                                                      SO ORDERED.
Meredith S. Heller                                    1/13/2021
                                                      /s/ Laura Taylor Swain, USDJ
Cc: A.U.S.A. Daniel G. Nessim (via ECF)
